DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 1 September 2021, on an application filed 16 December 2107, which claims domestic priority to a provisional application filed 16 December 2016.
Claims 1, 3-9, 11, 13-14 and 16-22 have been amended.
Claims 1-22 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-22 under 35 USC 101 have been upheld.  Please see below for further details.  
The rejection of claims 1-22 under 35 USC 112 have been upheld.  Please see below for further details.  


Claim Objections

Claim 1 is objected to because of the following informalities:  
using utilizing.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 11 and 18 recite the steps of processing data to determine a readmission risk. The patent application does not provide an adequate formula or algorithm explaining how the quotient is generated. For example, the specification, in published paragraph [0052] states that the readmission risk may be based on various data. The specification does not, however, disclose an adequate formula or algorithm for generating the quotient. Therefore, one skilled in the art of 

Claims 1, 11 and 18 recite the steps of determining readmission risk indicators associated with one or more users and wherein the readmission risk is determined in part by a condition of the one or more patients determined from the sensor measurements. The patent application does not provide an adequate support for these limitations, as there is no indication in the specification as filed of determining readmission risk indicators associated with one or more users , determining the readmission risk ... in part by a condition of the one or more patients OR determining  a condition of the one or more patients .... from the sensor measurements. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed.

Claims 4, 5, 7, 14-17, 19 and 22 recite steps directed to generating a quote for readmissions insurance, issuing and generally managing a readmissions insurance policy. The patent application does not provide an adequate formula or algorithm explaining how the quotient is generated. For example, the specification, in published paragraph [0060] states that the policy may be based on user input. The specification does not, however, disclose an adequate formula or algorithm for generating the quote or the policy. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to .


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, 10, 17 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claims are replete with indefinite issues. The following is an incomplete recitation of the indefinite issues in the claims:
	4.	It is unclear what the claim is referring to when referring to other groups. 
	5.	It is unclear what the claim is referring to when referring to issuing a readmissions insurance policy for the readmissions insurance to the party in response to the readmissions risk. How is a policy issued in response to the readmissions risk? Does the Applicant mean to refer to the quote for readmissions insurance instead of the readmissions risk?
	10.	 There is no antecedent basis for the limitation the plurality of data points; note 
	17.	The claim is directed to a system of claim 10, however claim 10 is a method claim – Claims 20 and 21 have similar issues as they depend on claim 17. This claim has antecedent issues with respect to the processing system. It is unclear whether the alert in claim 17 is the same as the alert in claim 8, upon which it depends.
	18.	It is unclear whether the second indication of readmission data is the same data as the first indication of readmission data. The claim has the same issue with regard to the limitation sensor measurements.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-10, 17, 20 and 21 are drawn to a readmissions monitoring method, comprising: establishing a sensor network for one or more facilities for performing sensor measurements associated with one or more patients, wherein the sensor measurements determine at least movement, blood pressure, heart rate, and temperature; determining readmission risk indicators associated with one or more users for analysis utilizing readmission data and the sensor measurements measured by the sensor network, wherein the readmission data is associated with at least historical readmission data for a facility or region within a time period; performing readmissions risk analysis using utilizing the readmission risk indicators associated with the one or more patients; processing the readmission risk analysis  to automatically determine a readmission riskClaims 11-16, 18, 19 and 22 are drawn to a system for readmissions monitoring 

All of the claimed limitations (except for the establishing a sensor network for one or more facilities for performing sensor measurements limitation) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural elements (including sensor network, facilities, devices, processing system, processor, memory and transceiver) nothing in the claim element precludes the step from practically being performed in the mind. For example, performing readmissions risk analysis in the context of this claim encompasses the user mentally determining the risk of a patient being readmitted for treatment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – establishing a sensor network for one or more facilities for performing sensor measurements. The various structural elements processor (including sensor network, facilities, devices, processing system, processor, memory and transceiver) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, establishing a sensor network for one or more facilities for performing sensor measurements generically provides a data gathering function to the material, as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe processing data or generically formulating insurance plans, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.
 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, 8-13, 15, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being obvious over Nunez et al. (U.S. PG-Pub 2017/0109494 1), hereinafter Nunez, further in view of An et al. (U.S. PG-Pub 2017/0231568 A1), hereinafter An.

As per claims 1, 11 and 18, Nunez discloses a readmissions monitoring system and method , comprising: 
establishing a sensor network for one or more facilities for performing sensor measurements associated with one or more patients, wherein the sensor measurements determine at least ... blood pressure, heart rate ... (Patient is provided with a patient station facility including patient monitoring equipment, including cardiac or respiratory monitors, that are used to perform sensor measurements, see Nunez paragraphs 25-27 and 43. System also stores collected laboratory measurements of the patient, which would comprise a sensor network of patient data, see Fig. 1.); 
determining readmission risk indicators associated with one or more users for analysis utilizing readmission data and the sensor measurements measured by the sensor network, wherein the readmission data is associated with at least historical readmission data for a facility or region within a time period (Nunez discloses determining readmission risk indicators, aka parameters, based on readmission data associated with at least historical readmission data for a facility/region for a time period – see paragraphs 47-53. The variables used are some measured by sensors, both directly at patient and through laboratory collection processes.);
performing readmissions risk analysis using utilizing the readmission risk indicators associated with the one or more patients (System uses the database of risk parameters and collected patient data to determine a patient’s readmission risk given their current condition, see paragraphs 19, 27, 30, 31, 56, 70 and 71.);
processing the readmission risk analysis to automatically determine a readmission riskthe one or more patients of the one or more facilities, wherein the readmission risk is determined in part by the data of the one or more patients determined from the sensor measurements (System uses the database of risk parameters and collected patient data to ; and 
communicating the readmission risk for the one or more patients to one or more providers to prevent readmission (System communicate the determined readmission risk for the patient by attaching to all test orders prescribed for the patient’s care, which would be utilized by a provider when providing care, in order to lessen risk of readmission; system is also operative to change the patient’s care based on the determined readmission risk score in order to lessen risk of readmission, see paragraph 70.);
11.	devices for sensing information including at least biometrics (Patient is provided with a patient station facility including patient monitoring equipment, including cardiac or respiratory monitors, that are used to perform sensor measurements, see paragraphs 25-27. System determines a patient odds ratio and readmission risk score using the patient specific data and readmission risk parameters, see paragraphs 56 and 71. As the risk score is baed on the risk ratio [patient odds ratio], the Office notes that the risk score is a risk ratio quotient.); and a
18.	processor for executing a set of instructions; memory for storing the set of instructions; a transceiver for receiving ... data (Nunez, Figs. 1, 2 and 11 and paragraph 23.).

Nunez fails to explicitly disclose:
	Sensor measurements determining movement and temperature;
	Determining a condition of a patient based on sensor measurements.

However, An teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide sensor measurements determining movement and temperature; determining a condition of a patient based on sensor measurements (An provides a monitoring system that assesses at least patient movement and temperature, wherein those measurements are used to determine the patient’s current condition, as well as risk of future conditions, see paragraphs 12, 13, 49, 51, 52, 64, 92 and Fig. 7.) in order to monitor a patient for “health status indicators and the stability indicators to provide an indication of readiness for patient discharge from or a risk of admission to a hospital” (An, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for calculating a readmission risk score of Nunez to include providing sensor measurements determining movement and temperature; determining a condition of a patient based on sensor measurements, as taught by An, in order to create a system for calculating a readmission risk score that can monitor a patient for “health status indicators and the stability indicators to provide an indication of readiness for patient discharge from or a risk of admission to a hospital” (An, Abstract.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or 

The following limitations are interpreted as an intended use of the claimed invention:
1.	... for performing sensor measurements; ... for analysis utilizing readmission data and the sensor measurements measured by the sensor network; communicating the readmission risk ... to prevent readmission;	
11.	... for sensing information including at least biometrics and determining readmission data associated with the patients and environments of the patients; ... to generate a readmissions risk ratio quotient;
18.	; ... for storing the set of instructions; ... for receiving readmission data as well as sensor measurements from the one or more sensors, ... to generate a readmissions risk.

The prior art is capable of performing the intended use recitation, therefore the prior art meets the limitations.


As per claims 2, 3, 6, 8-10, 12, 13, 15, 17, 20 and 21, Nunez/An discloses claims 1, 11 and 18, discussed above. Nunez/An also discloses:
2. 	performing sensor measurements utilizing the sensor network (Patient is provided with a patient station facility including patient monitoring equipment, including cardiac or respiratory monitors, that are used to perform sensor measurements, see Nunez paragraphs 25-27.);
3, 13, 21. 	communicating the readmissions risk to one or more users or devices, to one or more providers associated with the one or more patients (Nunez, paragraph 71, device is reconfigured based on communicated risk score. All data contained within the readmission risk database, including readmission risk score, is configured to be communicable to various hospital systems, see paragraph 27. System communicate the determined readmission risk for the patient by attaching to all test orders prescribed for the patient’s care, which would be utilized by a provider when providing care, in order to lessen risk of readmission, see paragraph 70.);
6. 	updating the readmissions risk in response to additional readmission data and sensor measurements (System is operative to continually update the readmission risk with new data received in real time, see paragraphs 27 and 71.); 
8. 	sending one or more alerts based on updates or changes to the readmissions risk determined from the sensor measurements (System continually updates the calculated risk score based on new information and provides that score continually, see paragraphs 27. All data contained within the readmission risk database, including readmission risk score, is configured to be communicable to various hospital systems, see paragraph 27. System sends alerts based on score, see paragraphs 31 and 40.);
9, 15, 20. 	the readmissions risk includes a plurality of data points including medical records, procedure data, readmission data, hospital or facility data, patient data, post care data, and acute care data for a time period (See data sources of Fig. 1 and corresponding text, and paragraphs 47-53.);
10. 	indicating which of the plurality of data points most significantly affect readmissions risks (Nunez discloses a ranking of the most reliable indicators of readmission data points, see the c-statistic of various parameters of Fig. 8; this is an indication of which of the plurality of data points most significantly affect readmissions risks for a plurality of patients.); 
12. 	wherein the facility includes one or more facilities operated by a party (Patient is provided with a patient station facility, within a clinic or hospital, including patient monitoring equipment, including cardiac or respiratory monitors, that are used to perform sensor measurements, see Nunez paragraphs 25-27.); and
17. 	wherein the processing system further updates the readmissions risk in response to updated information, and sends one or more alerts to one or more specified users in response to the readmissions risk exceeding one or more thresholds (System continually updates the calculated risk score based on new information and provides that score continually, see paragraphs 27. All data contained within the readmission risk database, including readmission risk score, is configured to be communicable to various hospital systems, see paragraph 27. System sends alerts based on score exceeding thresholds, see paragraphs 31 and 40.).


Claims 4, 5, 7, 14, 16, 19 and 22 are rejected under 35 U.S.C. 103 as being obvious over Nunez/An, further in view of Huynh et al. (U.S. PG-Pub 2015/0039337 A1), hereinafter Huynh.

As per claims 4, 5, 7, 14, 16, 19 and 22, Nunez/An discloses claims 1, 6, 11 and 18, discussed above. Nunez/An also discloses:
7. 	updating the readmissions risk (System of Nunez is operative to continually update the readmission risk with new data received in real time, see paragraphs 27 and 71.).


4, 14. generating a quote for readmissions insurance for a party associated with the one or more facilities based on the readmissions risk compared with a readmission risk for other groups;
5. 	receiving acceptance of the quote from the party; and issuing a readmissions insurance policy for the readmissions insurance to the party in response to the readmissions risk;	
7. 	updating a policy for readmissions insurance for a party;
16, 22. wherein the processing system generates a quote for readmissions insurance for a party associated with the facility based on the readmissions risk, receives acceptance of the quote from the party, issues a readmissions policy for the readmissions insurance to the party in response to the readmissions; and
19. 	wherein the set of instructions is further executed to manage a readmissions insurance for the facility in response to the readmissions risk.

However, Huynh teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
4, 14. 	generating a quote for readmissions insurance for a party associated with the one or more facilities based on the readmissions risk compared with a readmission risk for other groups; (Huynh discloses generating a quote for a readmission insurance for a facility party based on calculated risk of readmission, see Figs. 2 and 3. Huynh discloses the use of comparing readmission risks for various entities in determining readmission insurance, see paragraphs 41, 58);
5. 	receiving acceptance of the quote from the party; and issuing a readmissions insurance policy for the readmissions insurance to the party in response to the readmissions risk (Huynh discloses a party accepting and issuing a policy for readmission risk, see Figs. 2 and 3.);	
7. 	updating a policy for readmissions insurance for a party (System of Nunez is operative to continually update the readmission risk with new data received in real time, as shown above. Huynh discloses generating a quote for a readmission insurance for a facility party based on calculated risk of readmission, see Figs. 2 and 3. Therefore the combination of references meet the limitation. See also paragraphs 105 and 109 of Huynh.);
16, 22. wherein the processing system generates a quote for readmissions insurance for a party associated with the facility based on the readmissions risk, receives acceptance of the quote from the party, issues a readmissions policy for the readmissions insurance to the party in response to the readmissions risk (Huynh discloses generating a quote for a readmission insurance for a facility party based on calculated risk of readmission, and a party accepting and issuing a policy for readmission risk, see Figs. 2 and 3.);
19. 	wherein the set of instructions is further executed to manage a readmissions insurance for the facility in response to the readmissions risk (Huynh discloses generating a quote for a readmission insurance for a facility party based on calculated risk of readmission, and a party accepting and issuing a policy for readmission risk, see Figs. 2 and 3.);
in order to generate “a risk-management method includes determining a risk that one or more subjects each treated for a respective condition by a respective provider will be retreated 

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for calculating a readmission risk score of Nunez/An to include generating a quote for readmissions insurance for a party associated with the one or more facilities based on the readmissions risk compared with a readmission risk for other groups; updates the quote based on new information, receives acceptance and payment of the quote and issues the policy, as taught by Huynh, in order to create a system for calculating a readmission risk score that provides “a risk-management method includes determining a risk that one or more subjects each treated for a respective condition by a respective provider will be retreated within a respective retreatment time period, and calculating, in response to a determined risk, a fee for taking a respective action for each of the one or more subjects that is retreated within the respective retreatment time period” (Huynh, Abstract.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 

The following limitations are interpreted as an intended use of the claimed invention:
	19.	... to manage a readmissions insurance for the facility in response to the readmissions risk;
	22.	... to[:] generate a quote for readmissions insurance for a party associated with the facility based on the readmissions risk, receive acceptance of the quote from the party, and issue a readmissions policy.

The prior art is capable of performing the intended use recitation, therefore the prior art meets the limitations.


Response to Arguments

Applicant’s arguments filed 24 September 2021	 concerning the rejection of all claims under 35 U.S.C. 101 and 103 have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 101, Applicant argues on pages 10-12 that the claims are statutory because the invention 

	The claim recite additional elements that amount to an inventive concept.

The Office respectfully disagrees. Please see the updated statutory rejection of the claims, above, issued in view of the amendments to the claims. A prima facie case is made when the rejection: i. identifies and clearly articulates the judicial exception recited in the claims, ii. identifies any additional elements recited in the claims, and iii. explains why the additional elements do not amount to significantly more than the exception.

The mere application of generic computer components that are recited at a high degree of generality to an abstract idea does not amount to an improvement to another technical field. Additionally, simply adding insignificant data gathering steps that are tied to another technical field does not amount to an improvement to that technical field. Diamond v. Diehr. Example 25.

The claims are not directed to any other technological field other than processing of healthcare data. As described above, the claims are directed to an abstract idea related to using categories to organize, store, and transmit information and comparing new and stored information and using rules to identify options. This abstract idea is only generally linked to a particular technological environment by reciting the generic computer components that are well known in the art as acknowledged by Applicant's specification.

Bascom indicates that “… when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements …” (11/2/16 Update), or, in other words, eligibility may be found in “non-conventional and non-generic arrangement of known, conventional pieces”. This is distinct from the present invention, which utilizes generic computing structure to perform generic computing functions that provides an obvious result in view of the prior art, as indicated above.

McRO indicates that an “improvement in computer-related technology is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of rules (basically mathematical relationships) that improve computer-related technology by allowing a computer performance of a function not previously performable by a computer. This is distinct from the present invention, where the Appellant claims that the generic computing functions performed by generic computing structure was not previously known (not that it was previously unperformable).

As indicated above, the claims are directed to an abstract idea and do not contain significantly more than the abstract idea, and are therefore not statutory. Because the claims have been shown to recite an abstract idea that is similar to abstract ideas previously found by the courts to be abstract, and the additional elements do not amount to significantly more than the abstract idea, a prima facie case of patent ineligibility has been established.


With regard to the rejection of the claims under 35 USC 103, Applicant argues on pages 
... the cited art does not teach, suggest, or disclose “wherein the readmission data is associated with at least historical readmission data for a facility or region within a time period... the readmission risk is determined in part by a condition of the one or more patients determined from the sensor measurements." Nunez makes no mention of a condition of the one or more patients determined from the sensor measurements. Nunez is silent with regard to historical readmission data for a facility and sensor measurements. For at least this reason, claim 1 is allowable over the cited art. Independent claims 11 and 18 are allowable for similar reasons. Dependent claims 2-10, 12-17, and 19-22 are allowable at least based on their dependence on claims 1, 11, and 18, respectively. 

The Office respectfully disagrees. As shown above, Nunez discloses wherein the readmission data is associated with at least historical readmission data for a facility or region within a time period, see paragraphs 47-53, wherein readmission risk indicators, aka parameters, based on readmission data associated with at least historical readmission data for a facility/region for a time period – see paragraphs 47-53.

To the extent that arguments concerning the rejection of claims are repeated in response to the rejection of other claims, the Office accordingly incorporates the responses to arguments detailed above.

The remainder of Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, An, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Nunez, An and Huynh, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (26 May 2021), and incorporated herein.


Conclusion

The cited but unused art is relevant for the following reasons:
Frank et al. (U.S. PG-Pub 2010/0332263 A1) discloses a contract generation and management system;
Braverman et al. (U.S. PG-Pub 2012/0004925 A1) discloses a health policy generation system;
Badawi (U.S. PG-Pub 2014/0136225 A1), Tetteh (U.S. PG-Pub 2015/0339791 A1) and Gopal et al. (U.S. PG-Pub 2016/0358282 A1) all disclose systems to calculate a risk of readmission.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
20 October 2021